Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-21 are pending. Claims 11-13 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 08/24/2021. Accordingly, claims 1-8, 10 and 14-18 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 12/10/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The 112(d) rejection of claim 9 in the non-final mailed 09/10/2021 is withdrawn due to claim 9 being cancelled.  
The following maintained 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8-10, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 (US2014/0364631, Published 12-2014. As cited as D1 in the Written Opinion for PCT/EP2019/057916), Negendrappa et al. (Organic Synthesis using Clay Catalysts, Clays for Green Chemistry, Resonance, pp. 64-77, published 01-2002), Kawabata et al. (Monomeric Metal Aqua Complexes in the Interlayer Space of Montmorillionites as Strong Lewis Acid Catalysts for Heterogeneous Carbon-Carbon Bond-Forming Reactions, Chemistry A European Journal, 11, pp. 288-297, published 2005).

Interpretation of Claims

    PNG
    media_image1.png
    383
    783
    media_image1.png
    Greyscale

	The elevated temps. and pressures are interpreted to be temps. and pressures that allow for the instant product to be formed.

Scope of the Prior Art
	631 teaches (Table 7) the production of dimethyl terephthalate from the catalytic Diels-Alder reaction of dimethyl furan-2,5-dicarboxylate (DMFC, instant furan-2,5-carboxylic acid dialkyl ester) and ethene in dioxane solvent at elevated temperature and pressure of 225C and 1000 psig. This reaction is a batch process (instant claim 15).

Concerning claim 8, 631 teaches (par. 168) a bi-cyclic oxo-adduct intermediate.
	Concerning the bio-based limitations, 631 teaches (par. 5) motivation to use bio-based reactants in a Diels-Alder reaction to produce PTA (terephthalic acid) via biomass derived furanic diene and a dienophile. In order for the DMFC to be bio-based, the alcohol used to esterify the FDCA to DMFC would necessarily have to be bio-based.
	Concerning the production of a polyalkylene terephthalate (instant claim 2, 4, 16), 631 teaches (par. 5) PTA is one of the monomers used for the synthesis of the polyester, plyethylene terephthalate. This is motivation to produce terephthalate polyesters, and polyalkylene terephthalate and polyethylene terephthalate from the PTA. 
Concerning the conversion of the dialkyl terephthalate to the terephthalic acid for purposes of polymerization, 163 teaches the product of terephthalic acid (Table 7) and the process to convert an ester to and acid (par. 189).

Ascertaining the Difference
	631 does not teach a solventless Diels-Alder reaction involving a montmorillonite clay catalyst comprising metal ions and comprising Lewis acidity.

	631 does not teach the pre-adsorption of the reactant ester on the clay catalyst (claim 14).
Secondary Reference
	Negendrappa et al. teaches (p. 73) “Though the Diels-Alder reaction is a thermally allowed [4+2] cycloaddition process, it does not occur spontaneously with all dienes and dienophiles. However, the rates of slow reactions are greatly accelerated when they are carried out using clay catalysts even under very mild conditions”. This teaching shows an expectation of success to improve outcomes of Diels-Alder reactions using clays.
Negendrappa et al. goes on to teach (p. 73) “The catalytic character of clays in these reactions is due to their Lewis acidity”. Negendrappa et al. teaches (p. 68) “the Lewis acidity is due to Al3+ and Fe3+ at the crystal edges, and can be further enhanced by exchange of the interlayer cations Na+ and Ca+ by Al3+ ions on treating the clay with AlCl3. This teaching is motivation to use Al3+ doped clays.
Negendrappa et al. teaches (p. 68) “A variety of organic reactions that are catalyzed by ….., Lewis acids such as A1Cl3, TiC14, FeC13, etc. have been shown to take place in clays, especially montmorillonite (Mont) (instant claim 10 and 18), more efficiently, i.e., under milder conditions, with greater selectively, better yields, shorter reaction times and so on. Moreover, the work up and purification procedures are simpler as the catalyst is separated easily from the reaction mixture. Because of these reasons, and the fact that the catalyst can be reused or regenerated, the entire synthetic activity 
Kawabata et al. teach (Abstract) “Montmorillonite-enwrapped copper and scandium catalysts were easily prepared....” and “showed outstanding catalytic activities for a wide variety of carbon-carbon bond-forming reactions, such as … the Diels-Alder reaction, under solvent-free or aqueous conditions… Furthermore, these catalysts were reusable without any appreciable loss in activity and selectivity.” These teachings are motivation to utilize Monts in Diels-Alder reactions under solvent free conditions.
Kawabata et al. teach (Introduction) “A paradigm shift from using solvents toward solvent-free reactions can improve outcomes and simplify organic synthesis.” Kawabata et al. teach (Introduction) “Montmorillonites, referred to as Monts, are hydrophilic clays with layered structure. They are considerable interest as environmentally benign and reusable catalysts. Owing to their ion-exchange properties, various types of metal cations can be introduced readily into their expansible interlayer spaces.” This teaching is a broader teaching of the use of other metal ions to be added to the Monts in solventless reaction conditions. Kawabata et al. teach (Introduction and p. 289) specific metals Cu, Sc, Y, Yb, La and Zn.
Kawabata et al. teach (p. 294, Table 8) a variety of Diels-Alder reactions using different dienes and dienophiles under solventless conditions, which afford yields from 85 to 99%. This teaching is a showing of reasonable success in attaining high yields in Diels-Alder reactions using Monts under solventless reaction conditions.

The above teachings render Negendrappa et al. and Kawabata et al. analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to combined the teachings of 631, Negendrappa et al. and Kawabata et al. to arrive at the instant invention with a reasonable expectation of success.
	For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the catalysts in the Diels-Alder reaction taught by 163 (Table 7) with a Mont catalyst. The ordinary artisan would have done so because Negendrappa et al. teaches (p. 73) “Though the Diels-Alder reaction is a thermally allowed [4+2] cycloaddition process, it does not occur spontaneously with all dienes and dienophiles. However, the rates of slow reactions are greatly accelerated when they are carried out using clay catalysts even under very mild conditions”. Negendrappa et al. goes on to teach (p. 68) “A variety of organic reactions that are catalyzed by ….., Lewis acids such as A1Cl3, TiC14, FeC13, etc. have been shown to take place in clays, especially montmorillonite (Mont) (instant claim 10 and 18), more efficiently, i.e., under milder conditions, with greater selectively, better yields, shorter reaction times and so on. This teaching allows for an expectation of success of increased yields. The ordinary artisan would have had a reasonable expectation of 
The ordinary artisan would have then added the following metal ions of Al, Zn, Fe, Cu and/or Sc. to the Mont catalyst with a reasonable expectation of success. The ordinary artisan would have done so because Negendrappa et al. teaches (p. 68) “the Lewis acidity is due to Al3+ and Fe3+ at the crystal edges, and can be further enhanced by exchange of the interlayer cations Na+ and Ca+ by Al3+ ions on treating the clay with AlCl3 and, Kawabata et al. teach (Abstract) “Montmorillonite-enwrapped copper and scandium catalysts. 
The ordinary artisan would have performed the Diels-Alder reaction in a solventless environment with a reasonable expectation of success because Kawabata et al. teach (p. 294, Table 8) a variety of Diels-Alder reactions using different dienes and dienophiles under solventless conditions, which afford yields from 85 to 99%.
Concerning the pre-adsorption of the ester reactant on Mont catalyst (claim 14), Kawabata et al. teach (p. 295, scheme 3) reactants are adsorbed in between the catalytic layers when reacting.
Upon addition of the reactants to the catalyst (Kawabata et al. p. 296, left column, Diels-Alder reaction), an adsorption would necessarily take place. This adsorption would take place because Kawabata et al. teaches (p. 295, scheme 3) reactants being adsorbed in between the catalyst layers. The reactants would necessarily have to be adsorbed into the catalyst prior to any reaction occurring. 
prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 

Applicant argues:
Applicant argues the present rejection fails to meet the criteria of establishing motivation and a reasonable expectation of success in combining the teachings of the references.
Reference 631 (Davis) teach away from the use of 2,5-furandicarboxylic acid (FDCA) and the esters as a starting material due to the low yields of 1-3% and 0.4% respectively, and because the strong electron-withdrawing effects of the two carboxyl groups. (Table 7 and par. 6).
Additionally, 631 advocates the use of partially oxidized furan derivatives and catalysts of pure- silica molecular sieve catalyst lead to higher selectivity and conversion (par. 9, Examples 4, 6-5 and par. 5 respectively).
Therefore, a person of ordinary skill in the art (POSA) would not have considered it obvious to select DMFC as the starting material for 

	
	Examiner’s response:
	The examiner disagrees that a POSA would not have considered the teachings of 631. 
	631 does establish a problem in the art when teaching the Diels-Alder reaction of FDCA with ethylene is too slow for practical purposes (par. 200).
	However, Negendrappa et al. explicitly provides a solution. For example, Negendrappa et al. teach (p. 73) “Though the Diels-Alder reaction is a thermally allowed [4+2] cycloaddition process, it does not occur spontaneously with all dienes and dienophiles. However, the rates of slow reactions are greatly accelerated when they are carried out using clay catalysts even under very mild conditions”. 
	Therefore, with a solution in hand, consideration of the teachings of 631 is not far-fetched. 
Alternatively, 631 teach the least amount of steps to achieve a terephthalic acid involves the direct oxidation of the (FDCA) using a total of two steps while the other reactions propose more than two steps. This teaching alone gives credence to utilizing the FDCA or esterified form as the starting material.

Applicant argues:
Applicant argues there would be no reason for a POSA to use the Mont clays taught by Negendrappa et al. The reason being. Negendrappa, e.g., at page 74, 1st 


Examiner’s response:
The examiner disagrees that there was no reason for a POSA to use the Mont clays taught by Negendrappa et al. 
The teaching of Negendrappa et al. cited by applicant deals with a dimerization of oleic acid using a Mont catalyst in a Diels-Alder reaction. Applicant fails to point out the two reactions immediately above the dimerization of oleic acid, which utilize a cyclic diene (cyclopentadiene) and a vinyl ketone dienophile. These reactions more closely resemble the currently claimed reaction of the modified furan and the ethene. The two reactions taught by Negendrappa et al. are not recited to exclude the Mont catalyst from the Diels-Alder reaction. Moreover, the second of the two reactions does not recite a solvent being utilized.
Additionally, Negendrappa et al. teaches motivation to use Mont catalysts in slow Diels-Alder reactions For example, Negendrappa et al. teaches (p. 73) “Though the Diels-Alder reaction is a thermally allowed [4+2] cycloaddition process, it does not occur spontaneously with all dienes and dienophiles. However, the rates of slow reactions are greatly accelerated when they are carried out using clay catalysts even under very mild conditions”. Therefore, Negendrappa et al. does not teach Mont catalysts not being involved in Diels-Alder reactions.

Applicant argues:
Applicant argues Kawabata, at p. 295, scheme 3, teaches the Michael addition reaction wherein the aqua Cu2+ ion in the Mont catalyst is treated with 2-cyclohexen-1-one (2a) and acetylacetone (lc). Thus, Kawabata does not teach pre-adsorption of furan-2,5-carboxylic acid dialkyl ester in the clay catalyst for Diels-Alder reaction. Claim 14 is therefore patentable over the cited references.

Examiner’s response:
The examiner disagrees. Kawabata clearly shows in Scheme 3 that reactants must be in contact with the metal within the clay catalyst for a reaction to occur. The same Cu infused Mont catalyst is being utilized for the Diels Alder reactions in Kawabata. Therefore, the reactants in the Diels Alder reaction would necessarily have to be pre-absorbed to come in contact with the copper within the Mont catalyst prior to the reaction occurring. Thus, when practicing the combined teachings of 631, Negendrappa et al. and Kawabata, and the currently claimed reactants would necessarily have to be pre-absorbed within the Mont catalyst to come into contact with the metal within the layers of the Mont catalyst. If not, the reactants would have to be outside of the Mont catalyst layers and no reaction would have occurred.
Additionally, pre-adsorbed was not defined in the specification. The specification exemplifies pre-adsorption on pages 8 and 10 but a definition of the pre-adsorption is not supplied nor are any definitions currently claimed. 

Applicant argues:

Selecting the current starting material even when 631 teaches low yields.
Selecting to eliminate a solvent.
Specifically selecting esterification method taught by Richter.
Selection of the Mont clays taught by Negendrappa et al. when the clays don’t catalyze the Diels-alder reaction.
Selection to include pre-adsorption.
Selection of using ethanol.
Selection to eliminate a solvent.

Examiner’s response:
The examiner disagrees. Items 2 and 7 are duplicates in nature. With regards to eliminating a solvent, it was argued in the original rejection that Kawabata taught (Introduction) that solventless reactions can improve outcome and simplify organic synthesis. Additionally, it was argued in the original rejection that Kawabata taught a variety of Diels-Alder reactions in solventless conditions that afforded high yields of 85 to 99% (p.294,Table 8). Therefore, choosing a solventless environment was successfully argued.
Item 1 was addressed in the above response to arguments. To recap, 631 does establish a problem in the art when teaching the Diels-Alder reaction of FDCA with ethylene too slow for practical purposes (par. 200). Negendrappa et al. explicitly provides a solution.

Item 4 was successfully argued above. To recap, applicant fails to point out the two reactions immediately above the dimerization of oleic acid, which utilize a cyclic diene (cyclopentadiene) and a vinyl ketone dienophile. These reactions more closely resemble the currently claimed reaction of the modified furan and the ethene. The two reactions taught by Negendrappa et al. are not recited to exclude the Mont from participating in the Diels-Alder reaction.
	Item 5 and the pre-absorption was successfully argued above. For example, thus, when practicing the combined teachings of 631, Negendrappa et al. and Kawabata, and the currently claimed reactants would necessarily have to be pre-absorbed within the Mont catalyst to come into contact with the metal within the layers of the Mont catalyst. If not, the reactants would have to be outside of the Mont catalyst layers and no reaction would have occurred.

Applicant argues:
Applicant argues hindsight reconstruction utilizing the specification.

Examiner’s response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the original rejection, motivation was argued for combining the current prior art. Therefore, hindsight was not utilized.


Applicant argues:
Applicant argues the remaining references Bagcivan and Agbogbo due not cure the above dificiaencies of 631, Negendrappa et al. and Kawabata.

Examiner’s response:
The purported deficiencies of 631, Negendrappa et al. and Kawabata were addressed in the above rejection and response to arguments. Therefore, Bagcivan and Agbogbo are not needed to address the purported deficiencies.

Concerning the unexpected results, it was argued that Negendrappa et al. and Kawabata teach high yields in the ranges of the purported unexpected results. See Negendrappa et al. teach yields of 97 and 47% (p. 73) and Kawabata taught a variety of 
Cat2 had yields spanning 67 to 96%. Cat3 had yields spanning 5 to 59%. Cat5 had yields spanning 17 to 61%. These yields overlap or are encompassed by the yields taught by the prior art. Therefore, the purported unexpected result is expected.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 (US2014/0364631, Published 12-2014. As cited as D1 in the Written Opinion for PCT/EP2019/057916), Negendrappa et al. (Organic Synthesis using Clay Catalysts, Clays for Green Chemistry, Resonance, pp. 64-77, published 01-2002), Kawabata et al. (Monomeric Metal Aqua Complexes in the Interlayer Space of Montmorillionites as Strong Lewis Acid Catalysts for Heterogeneous Carbon-Carbon Bond-Forming Reactions, Chemistry A European Journal, 11, pp. 288-297, published 2005), As cited in the IDS filed 12/29/2020) as applied to claims 1, 6, 8-10, 14-15 and 18 and in further view of ‘733 (EP2481733, Published 08-2012. As cited in the IDS filed 12/29/2020)
Interpretation of Claims

    PNG
    media_image2.png
    380
    784
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    62
    766
    media_image3.png
    Greyscale


Scope of the Prior Art
	The teachings of 631, Negendrappa et al. and Kawabata et al. are written in the above 103 rejection and are incorporated herein by reference. Additional teachings of 631 are as follows. 
631 teaches (par. 9) the oxidized derivatives of 5-hydroxymethylfurfral  (HMF) are reacted as is, or after etherification-esterification with methanol. 631 teaches (par. 6) a fully oxidized product of HMF, is FDCA. These teachings are motivation to obtain the DMFC via the esterification of FDCA with methanol. This is the instant step of esterifying furan-2,5-dicarboxylate with an alcohol to form DMFC.

Ascertaining the Difference
	631, Negendrappa et al. and Kawabata et al. do not teach the use of ethanol in the esterification of FDCA to DEFC.

Secondary Reference
	
733 teaches (par 38) the esterification of FDCA to the diethyl ester (DEFC). Concerning the alcohols used for the esterification 733 teaches (par. 12) MeOH, EtOH and so on. 733 teaches (claim 15) DMFC as taught by 631 (Table 7).
733 teaches (par. 5) motivation to make the esters of FDCA due to their use as a narcotic substance or as a monomer for manufacturing thermoplastics resins.
The above teachings render 733 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to combined the teachings of 631, Negendrappa et al., Kawabata et al. and 733 to arrive at the instant invention with a reasonable expectation of success.
	For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have looked to the teachings of 733 (par 38) because 733 teaches overlapping esters of FDCA. For example, 733 teaches (claim 15) DMFC as taught by 631 (Table 7). 

	Upon gazing upon the teachings of 733, the ordinary artisan would have found methods to make the diethyl ester of furan-2,5-carboxylic acid (DEFC) (par 38).  	
Next, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the DMFC taught by 631 (Table 7) and 733 (claim 15) with the diethyl ester of furan-2,5-carboxylic acid (DEFC) with a reasonable expectation of success.
Switching out the methanol in the esterification reaction of the FDCA with ethanol would have been obvious with a reasonable expectation of success due to the methanol and ethanol having similar properties. MPEP 2144.09 II. “Compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Moreover, the ordinary artisan would have known that ethanol can be utilized in the esterification reaction of the FDCA to DEFC because 631 teaches more broadly (par. 198) alcohols can be involved in esterification reactions. This teaching allows for other alcohols, for example, ethanol to be utilized in the esterification reactions taught by 631 (par. 9, 198).

It would have additionally been obvious to make the diethyl terephthalate in view of the dimethyl terephthalate taught by 631 (Table 7) because if the similar properties of the two esters. MPEP 2144.09 II. “Compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	
	
Claims 2, 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 (US2014/0364631, Published 12-2014. As cited as D1 in the Written Opinion for PCT/EP2019/057916), Negendrappa et al. (Organic Synthesis using Clay Catalysts, Clays for Green Chemistry, Resonance, pp. 64-77, published 01-2002), Kawabata et al. (Monomeric Metal Aqua Complexes in the Interlayer Space of Montmorillionites as Strong Lewis Acid Catalysts for Heterogeneous Carbon-Carbon Bond-Forming Reactions, Chemistry A European Journal, 11, pp. 288-297, published 2005) as applied to claims 1, 6, 8-10, 14-15 and 18 and in further view of ‘886 (EP3257886, Published 12-2017). 

Interpretation of Claims

    PNG
    media_image1.png
    383
    783
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    166
    773
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    60
    753
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    59
    752
    media_image6.png
    Greyscale

Scope of the Prior Art
	The teachings of 631, Negendrappa et al. and Kawabata et al. are written in the above 103 rejection and are incorporated herein by reference.
Ascertaining the Difference
	631, Negendrappa et al., Kawabata et al. do not teach a process to prepare polyalkylene terephthalate from the dialkyl ester of terephthalic acid.

Secondary Reference
886 teaches (par. 56) the esterification of dimethyl terephthalate with ethylene glycol to produce polyethylene terephthalate (the instant terephthalate polyester, PET). The above teachings render 886 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to combined the teachings of  631, Negendrappa et al., Kawabata et al. and 886 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the methods to produce PET as taught by 886 (par. 56) to arrive at the instant invention with a reasonable expectation of success. The ordinary artisan would have done so because 631 teaches (par. 5) PTA is one of the monomers used for the synthesis of the polyester, polyethylene terephthalate (PET). The ordinary artisan in need of a process to produce PET would have looked to the teachings of 886 (par. 56). 
Concerning the method to make PET from the diacid as suggested by 631 (par. 5), 886 (par. 12) teaches utilization of the diacid in preparing PET. Thus 886 teaches overlapping subject matter to reference 631.
Upon preparing the polyester PET via the esters of terephthalic acid, the ordinary artisan would have arrived at the instant invention.

Claims 5, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 (US2014/0364631, Published 12-2014. As cited as D1 in the Written Opinion for PCT/EP2019/057916), Negendrappa et al. (Organic Synthesis using Clay Catalysts, Clays for Green Chemistry, Resonance, pp. 64-77, published 01-2002) and Kawabata et al. (Monomeric Metal Aqua Complexes in the Interlayer Space of Montmorillionites as Strong Lewis Acid Catalysts for Heterogeneous Carbon-Carbon Bond-Forming Reactions, Chemistry A European Journal, 11, pp. 288-297, published 2005) as applied to claims 1, 6, 8-10, 14-15 and 18 and in further view of ‘892 (US PGPub 2012/0107892, Published 05-2012)
Interpretation of Claims

    PNG
    media_image7.png
    378
    777
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    57
    784
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    91
    778
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    64
    752
    media_image10.png
    Greyscale

Scope of the Prior Art
	The teachings of 631, Negendrappa et al., and Kawabata et al. are written in the above 103 rejection and are incorporated herein by reference.
Ascertaining the Difference
	631, Negendrappa et al. and Kawabata et al. do not teach a process to prepare bio-ethanol.
Secondary Reference
	892 teaches (par. 9-14) the conversion of lingnocellulosic biomass to ethanol via fermentation. This ethanol is interpreted to be bio-ethanol due to its production from a bio source and bio-process. See instant specification page 5.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to combined the teachings of  631, Negendrappa et al., Kawabata et al. and 892 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the process to prepare bio-ethanol as a source for the alcohol to esterify the FDAC taught by 631 (par. 6-9). The ordinary artisan would have first utilized ethanol because 631 teaches broadly (par. 198) alcohols (i.e. methanol). This teaching allows for other alcohols (e.g. ethanol) being utilized in the esterification reactions taught by 631 (par. 9, 198). Additionally, 2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Methanol, ethanol and propanol are similar in structure and presumed to possess similar properties.
Upon choosing ethanol, the ordinary artisan would have looked for a bio-ethanol as taught by 892 (par. 9-14) because 631 teaches (par. 5) motivation to use bio-based reactants in a Diels-Alder reaction to produce PTA (terephthalic acid) via biomass derived furanic diene and a dienophile. In order for the DMFC to be bio-based, the alcohol used to esterify the FDCA to DMFC would necessarily have to be bio-based.
Upon doing so, the ordinary artisan would have arrived at the instant invention of utilizing a bio-ethanol in the esterification of the FDCA.

Conclusion
Claims 1-8, 10 and 14-18 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628